Mr. Justice Wole,
concurring.
There was nothing in the opinion of the Court from which. I differed, but I wanted to clarify, so far as I could, the reasons why the jury had the right to believe that the defendant was travelling on the left side of the road going from Ponce to Peñuelas.
This was a case where the defendant was charged with negligently driving an automobile, and the negligence consisted principally, .according to the government, in driving on *437the left side of the high-way and at a high speed. The defendant took the stand and insisted that he was driving on the right side of the road. There was only one witness for the government who actually saw the accident, and from the typewritten records his testimony is not completely clear. The defendant was going from Ponce to Peñuelas. The witness was coming from an opposite direction. Although early in his examination the witness spoke of the automobile turning to its right (a su derecha), a little later he said that the defendant was driving to the right, which meant as the jury could infer the right-hand side of the highway from the standpoint of the witness as a pedestrian. Also he said that the deceased crossed from the left, which likewise meant from the left of the witness, because the fact is that she did cross from the right-hand side of the road going from Ponce to Peñuelas.
In other words, the one clear fact in this case is that the deceased crossed from the right side of the road to the left from the standpoint of a person going from Ponce to Pe-ñuelas and that she was struck at the left side of the road. The witness was subsequently examined and cross-examined, and it is almost impossible to say exactly what he meant when in his answer he sometimes said “right” or “left.”
• While from the mere typewritten record the testimony of the eyewitness is a little confusing at times, his said declaration indicated that the defendant was traveling on the left side of the road going from Ponce to Peñuelas. Likewise the witness was asked to state things involved in left or right from the standpoint of the courtroom or the standpoint of his questioner, or by pointing, and the jury better than anybody else would be able to infer from the manner of his answers, his gestures, and his position what the words “right” or “left” meant. The judge also heard the evidence and evidently thought, to judge- by the instructions, that there was evidence tending to show that the defendant was traveling on the left side of the road. Under these circumstances,-*438tlie appellant does not convince me that the jury did not have a right to believe from the evidence that he was traveling’ on the left-hand side of the road.